





CITATION:
R. v. Martin, 2011
          ONCA 348





DATE:
          20110504



DOCKET: C52361



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and MacPherson JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



Samantha Martin



Respondent



Andreea

Baiasu
,
          for the appellant



Howard L.
Krongold
, for the
          respondent



Heard and released orally: May 3, 2011



On appeal from the acquittal entered by Justice Robert N.
          Fournier of the Superior Court of Justice on June 8, 2010.



ENDORSEMENT



[1]

The appellant Crown appeals from the acquittal of the
    respondent by Fournier J. dated June 8, 2010 for being an occupant in a motor
    vehicle knowing there was a firearm contrary to s. 94 of the
Code
.

[2]

The trial judge made important findings about the
    rationale for the respondent being in the car with at least one occupant
    possessing a gun on the night in question. She was present in the car in an
    honest attempt to prevent her intoxicated boyfriend from doing something
    stupid. Given this blameless purpose, we see no reversible error in the acquittal
    of the respondent.

[3]

The appeal is dismissed.

J. I. Laskin J.A.

K. Feldman J.A.

J. C. MacPherson J.A.


